          Case 3:21-mj-01455-AHG Document 1 Filed 04/16/21 PageID.1 Page 1 of 10

AO 106A (08/18) Application for a Warrant by Telephone or O1hcr Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                          Southern District of California

              In the Matter of the Search of
                                                                             )
         (Briefly describe 1he property lo he searched                       )
          or ide111if y 1he person by name and address)
                                                                             )              Case No.   '21 MJ01455
                      Gold iPhone                                            )
          Seizure No. 2021250600058901-0004                                  )
                   ("Target Device 1")                                       )

    APPLICATION FOR AWARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that o n the following person o r property (identify 1he person or describe 1he
properly lo be searched and give ifs location):
  See Attachment A-1, incorporated herein by reference.

located in the             Southern               District of                    California              , there is now concealed (identifv the
person or describe the property to be seized) :


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. C rim. P. 4 1( c) is (check one or more) :
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, o r other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restra ined.

          The search is related to a violation of:
             Code Section                                                                Offense Description
        21 USC Sec. 952 and 960                   Importation of a Controlled Substance
        21 USC Sec. 963                           Conspiracy to Import

         The application is based on these facts:
        See Attached Affidavit, incorporated herein by reference.


          ~ Continued on the attached sheet.
          0 De layed notice of         days (give exact ending date ifmore than 3
            18 U.S.C . § 3 103a, the bas is of which is set forth on the attac                   as


                                                                                              Jospeh S. Cuttitta , HSI Special Agent
                                                                                                       Prinled name and !ille

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic meam) .


Date:    _ _A~p_ril 16, 2021
                                                                                                         Judge ·s signa111re

City and state: San Diego, California                                            Hon. Allison H. Goddard, United States Magistrate Judge
                                                                                                       Printed name and title
  Case 3:21-mj-01455-AHG Document 1 Filed 04/16/21 PageID.2 Page 2 of 10




                              ATTACHMENT A-1

                        PROPERTY TO BE SEARCHED

The following property is to be searched:

      Gold iPhone
      Seizure No. 2021250600058901-0004
      {"Target Device l ")

The Target Device is currently in the possession of Homeland Security
Investigations, located at 2055 Sanyo Ave., Suite 120, San Diego, CA 92154.
  Case 3:21-mj-01455-AHG Document 1 Filed 04/16/21 PageID.3 Page 3 of 10




                                ATTACHMENT B
                              ITEMS TO BE SEIZED

      Authorization to search the cellular telephone described in Attachment A-1
includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in the cellular telephone for
evidence described below. The seizure and search of the cellular telephone shall
follow the search methodology described in the affidavit submitted in support of the
warrant.

       The evidence to be seized from the cellular telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of March 15, 2021, up to and including April 16, 2021:

      a.     tending to indicate efforts to import controlled substances from Mexico
             into the United States;

      b.    tending to identify accounts, facilities, storage devices, and/or services-
            such as email addresses, IP addresses, and phone numbers-used to
            facilitate the importation of controlled substances from Mexico into the
            United States;

      c.    tending to identify co-conspirators, criminal associates, or others
            involved in importation of methamphetamine, or some other federally
            controlled substance, from Mexico into the United States;

      d.    tending to identify travel to or presence at locations involved in the
            importation controlled substances from Mexico into the United States,
            such as stash houses, load houses, or delivery points;

      e.    tending to identify the user of, or persons with control over or access
            to, the Target Device; and/or

      f.    tending to place in context, identify the creator or recipient of, or
            establish the time of creation or receipt of communications, records, or
            data involved in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960
and 963.
       Case 3:21-mj-01455-AHG Document 1 Filed 04/16/21 PageID.4 Page 4 of 10




 1                                         AFFIDAVIT
 2         I, Special Agent Joseph S Cuttitta, being duly sworn, hereby state as follows:
 3                                      INTRODUCTION
 4         1.    I submit this affidavit in support of an application for a warrant to search the
 5 following electronic device(s), (Collectively, the "Target Devices"):
 6                      Gold iPhone
 7                      Seizure No. 2021250600058901-0004
 8                      ("Target Device 1")
 9
10                      Red GHIA Cellphone
11                      Seizure No. 2021250600058901-0004
12                      ("Target Device 2")
13 as further described in Attachment A-1 and A-2, and to seize evidence of crimes,
14 specifically violations of Title 21, United States Code, Sections 952, 960, and 963 as
15 further described in Attachment B. The requested warrant relates to the investigation and
16 prosecution of Alejandra Astrid MORFIN Ornelas ("Defendant") for importing
17 approximately 10.68 kilograms (23.54 pounds) ofmethamphetamine from Mexico into the
18 United States. The Target Devices are currently in the custody of Homeland Security
19 Investigations and located at 2055 Sanyo Ave., Suite 120, San Diego, CA 92154.
20         2.    The information contained in this affidavit is based upon my training,
21 experience, investigation, and consultation with other members of law enforcement.
22 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
23 Target Devices, it does not contain all the information known by me or other agents
24 regarding this investigation. All dates and times described are approximate.
25
26                                      BACKGROUND
27
           3.    I have been employed as a Special Agent with Homeland Security
28
     Investigations (HSI) for over 23 years. I am currently assigned to the HSI Office of the
       Case 3:21-mj-01455-AHG Document 1 Filed 04/16/21 PageID.5 Page 5 of 10




 1 Special Agent in Charge, in San Diego, California. I am a graduate of the Federal Law
 2 Enforcement Training Center in Glynco, Georgia.
 3         4.    During my tenure with HSI, I have participated in the investigation of various
 4 narcotics trafficking organizations involved in the importation and distribution of
 5 controlled substances into and through the Southern District of California. Through my
 6 training, experience, and conversations with other law enforcement officers experienced in
 7 narcotics trafficking investigations, I have gained a working knowledge of the operational
 8 habits of narcotics traffickers, in particular those who attempt to import narcotics into the
 9 United States from Mexico at Ports of Entry.
1O         5.    I am aware that it is common practice for narcotics traffickers to work in
11 concert utilizing cellular telephones. A common tactic utilized by narcotics traffickers is
12 to smuggle controlled substances into the United States from Mexico by concealing the
13 controlled substances in vehicles or on persons entering the United States at Ports of Entry
14 such as the San Ysidro Port of Entry and the Otay Mesa Port of Entry. With respect to the
15 importation of narcotics in this manner, I am aware that narcotics traffickers in Mexico
16 frequently communicate with the individual responsible for importing the concealed
17 narcotics into the United States. These communications can occur before, during and after
18 the narcotics are imported into the United States. For example, prior to the importation,
19 narcotics traffickers frequently communicate with the transporter(s) regarding
20 arrangements and preparation for the narcotics importation. When the importation is
21 underway, narcotics traffickers frequently communicate with the transporter(s) to remotely
22 monitor the progress of the narcotics, provide instructions and warn accomplices about law
23 enforcement activity. When the narcotics have been imported into the United States,
24 narcotics traffickers may communicate with the transporter( s) to provide further
25 instructions regarding the delivery of the narcotics to a destination within the United States.
26         6.     Based upon my training, experience, and consultations with law enforcement
27 officers experienced in narcotics trafficking investigations, and all the facts and opinions
28 set forth in this affidavit, I am aware that cellular telephones (including their SIM card(s))
       Case 3:21-mj-01455-AHG Document 1 Filed 04/16/21 PageID.6 Page 6 of 10




 1 can and often do contain electronic evidence, including, for example, phone logs and
 2 contacts, voice and text communications, and data, such as emails, text messages, chats
 3 and chat logs from various third-party applications, photographs, audio files, videos, and
 4 location data. This information can be stored within disks, memory cards, deleted data,
 5 remnant data, slack space, and temporary or permanent files contained on or in the cellular
 6 telephone. Specifically, searches of cellular telephones of individuals involved in the
 7 importation of narcotics may yield evidence:
 8
          a.     tending to indicate efforts to import controlled substances from Mexico
 9               into the United States;
10
          b.     tending to identify accounts, facilities, storage devices, and/or services-
11               such as email addresses, IP addresses, and phone numbers-used to
                 facilitate the importation of controlled substances from Mexico into the
12
                 United States;
13
          C.     tending to identify co-conspirators, criminal associates, or others involved
14
                 in importation of controlled substances from Mexico into the United
15               States;
16
           d.    tending to identify travel to or presence at locations involved in the
17               importation of controlled substances from Mexico into the United States,
                 such as stash houses, load houses, or delivery points;
18
19        e.     tending to identify the user of, or persons with control over or access to,
20               the Target Devices; and/or

21        f.     tending to place in context, identify the creator or recipient of, or establish
22               the time of creation or receipt of communications, records, or data involved
                 in the activities described above.
23
24                       FACTS SUPPORTING PROBABLE CAUSE
25        7.     On April 15, 2021, at approximately 6:40 PM, Alejandra Astrid MORFIN
26 Ornelas, ("MORFIN"), a United States citizen, applied for entry into the United States from
27 Mexico through the Otay Mesa Port of Entry in vehicle lane #7. MORFIN was the driver
28 and sole occupant of a 2006 Dodge Durango ("the vehicle") bearing Nevada license plates.
       Case 3:21-mj-01455-AHG Document 1 Filed 04/16/21 PageID.7 Page 7 of 10




 1         8.    A Customs and Border Protection Officer ("CBPO") conducting pre-primary
 2 roving operations encountered MORFIN. MORFIN told the CBPO that she was going to
 3 Wal-Mart in San Diego, California. MORFIN told the CBPO she had nothing to declare.
 4 MORFIN told the CBPO she was the owner of the vehicle. The CBPO began inspecting
 5 the vehicle and the CBPO noticed the spare tire looked clean. The CBPO utilized a density
 6 meter on the spare tire and it showed high readings. The CBPO requested assistance.
 7         9.    A Canine Enforcement Team was conducting pre-primary roving operations
 8 when they responded to the CBPO's request for assistance. The Canine Enforcement Team
 9 inspected the vehicle and the canine alerted and indicated to the vehicle's spare tire.

lO MORFIN and the vehicle were referred for further inspection.
11
          10. A CBPO operating the Z-Portal X-Ray machine detected anomalies in the
12
   spare tire of the vehicle.
13
          11. Further inspection of the vehicle resulted in the discovery of20 total packages
14
   concealed in the spare tire of the vehicle, with a total approximate weight of 10.68 kgs
15
   (23 .54 lbs.). A sample of the substance contained within the packages field tested positive
16
   for the characteristics of methamphetamine.
17
18         12.   MORFIN was placed under arrest at approximately 8:15 PM.
19         13.   During a post-Miranda interview, MORFIN denied knowledge to the
20 narcotics found in the vehicle. MORFIN stated she made arrangements to smuggle bulk
21 United States currency from Los Angeles, California, to Tijuana, Mexico. MORFIN was
22 told she would get further instructions when she reached Los Angeles. MORFIN stated she
23 was going to get paid $2500. MORFIN stated she took her vehicle to a tire shop before
24 entering the United States so that the right rear tire could be replaced.
25
           14.   MORFIN was arrested and charged with a violation of Title 21, United States
26
     Code, 952 and 960, importation of a controlled substance.
27
28         15.   Target Device 1 was found in Defendant's possessions and was seized at the
     time of arrest. Target Device 2 was found inside the vehicle and was seized at the time of
      Case 3:21-mj-01455-AHG Document 1 Filed 04/16/21 PageID.8 Page 8 of 10




 I arrest. During the interview, Defendant was shown Target Device 1 and identified Target
 2 Device 1 as belonging to her. Defendant was shown Target Device 2 and defendant stated
 3 she found Target Device 2 on the street and picked it up.
 4         16.   Based upon my experience and training, consultation with other law
 5 enforcement officers experienced in narcotics trafficking investigations, and all the facts
 6 and opinions set forth in this affidavit, I believe that telephone numbers, contact names,
 7 electronic mail (email) addresses, appointment dates, messages, pictures and other digital
 8 information are stored in the memory of the Target Devices. In light of the above facts and
 9 my experience and training, there is probable cause to believe that Defendant was using
IO the Target Devices to communicate with others to further the importation of illicit narcotics
11 into the United States. Further, in my training and experience, narcotics traffickers may be
12 involved in the planning and coordination of a drug smuggling event in the days and weeks
13 prior to an event. Co-conspirators are also often unaware of a defendant's arrest and will
14 continue to attempt to communicate with a defendant after their arrest to determine the
15 whereabouts of the narcotics. Based on my training and experience, it is also not unusual
16 for individuals, such as Defendant, to attempt to minimize the amount of time they were
17 involved in their smuggling activities, and for the individuals to be involved for weeks and
18 months longer than they claim. Accordingly, I request permission to search the Target
19 Devices for data beginning on March 15, 2021, up to and including April 16, 2021.
20                                     METHODOLOGY
21         17.   It is not possible to determine, merely by knowing the cellular telephone's
22 make, model and serial number, the nature and types of services to which the device is
23 subscribed and the nature of the data stored on the device. Cellular devices today can be
24 simple cellular telephones and text message devices, can include cameras, can serve as
25 personal digital assistants and have functions such as calendars and full address books and
26 can be mini-computers allowing for electronic mail services, web services and rudimentary
27 word processing. An increasing number of cellular service providers now allow for their
28 subscribers to access their device over the internet and remotely destroy all of the data
       Case 3:21-mj-01455-AHG Document 1 Filed 04/16/21 PageID.9 Page 9 of 10




 1 contained on the device. For that reason, the device may only be powered in a secure
 2 environment or, if possible, started in "flight mode" which disables access to the network.
 3 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
 4 equivalents and store information in volatile memory within the device or in memory cards
 5 inserted into the device. Current technology provides some solutions for acquiring some of
 6 the data stored in some cellular telephone models using forensic hardware and software.
 7 Even if some of the stored information on the device may be acquired forensically, not all
 8 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
 9 data acquisition or that have potentially relevant data stored that is not subject to such
10 acquisition, the examiner must inspect the device manually and record the process and the
11 results using digital photography. This process is time and labor intensive and may take
12 weeks or longer.
13         18.   Following the issuance of this warrant, I will collect the Target Devices and
14 subject them to analysis. All forensic analysis of the data contained within the telephone
15 and its memory cards will employ search protocols directed exclusively to the
16 identification and extraction of data within the scope of this warrant.
17         19.   Based on the foregoing, identifying and extracting data subject to seizure
18 pursuant to this warrant may require a range of data analysis techniques, including manual
19 review, and, consequently, may take weeks or months. The personnel conducting the
20 identification and extraction of data will complete the analysis within ninety (90) days of
21 the date the warrant is signed, absent further application to this court.
22                      PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
23         20.   Law enforcement has not previously attempted to obtain the evidence sought
24 by this warrant.
25                                        CONCLUSION
26         21.   Based on the facts and information set forth above, I submit there is probable
27 cause to believe that a search of the Target Devices will yield evidence of Defendant's
28 violations of Title 21, United States Code, Sections 952, 960 and 963. Accordingly, I
      Case 3:21-mj-01455-AHG Document 1 Filed 04/16/21 PageID.10 Page 10 of 10




     request that the Court issue a warrant authorizing law enforcement to search the items
 2 described in Attachment A-1 and A-2, and seize the items listed in Attachment Busing the
 3 above-described methodology.
 4
 5
 6
 7
 8
 9 I swear the foregoing is true and correct to th

10
I1
12
13
   Sworn and attested to under oath by telephone, in accordance with Federal Rule of
14 Criminal Procedure 4.1, this 16th day of April, 2021.
15

16    ~VV\.--H-~
17 Honorable Allison H. Goddard
   United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28
